Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
February 4, 2003 by and between Intrusion Inc., a Delaware corporation
(including any of its subsidiaries or any parent corporation, the “Company”),
and Aaron Bawcom, an individual (the “Executive”).

 

RECITALS

 

WHEREAS, Executive is currently a Vice President of the Company; and

 

WHEREAS, the Company and the Executive have determined that it is in their
respective best interest to enter into this Agreement on the terms and
conditions as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

AGREEMENT

 

1.               EMPLOYMENT TERMS AND DUTIES

 

1.1                                 Employment.  The Company hereby employs
Executive, and Executive hereby accepts continued employment by the Company,
upon the terms and conditions set forth in this Agreement.

 

1.2                                 Duties.  Executive shall continue to serve
as Vice President or any other similar duties the Company may assign Executive.

 

1.3                                 During the term of Executive’s employment
hereunder, Executive shall devote his full working time and efforts to the
performance of his duties and the furtherance of the interests of the Company
and shall not be otherwise employed.  Notwithstanding the above, Executive may
serve as a director or trustee of other organizations; engage in charitable,
civic, and/or governmental activities; provided that such service and activities
do not prevent Executive from performing the duties required of Executive under
this Agreement and further provided that Executive obtains written consent for
all such activities from the Company, which consent will not be unreasonably
withheld.  Executive may engage in personal activities, including, without
limitation, personal investments, provided that such activities do not interfere
with Executive’s performance of duties hereunder and/or the provisions of
Executive’s written agreements with the Company.

 

1.4                                 Term.  Subject to the provisions of Section
1.5 and Section 1.7 below, the term of Executive’s employment under this
Agreement shall commence this date and shall continue for a period of two (2)
years (the “Employment Term”).

 

 

--------------------------------------------------------------------------------


 

1.5                                 Compensation and Benefits.

 

1.5.1                        Base Salary.  Subject to the provisions of Section
1.7 and in consideration of the services rendered to the Company hereunder by
Executive; the Company shall, during the Employment Term, pay Executive a salary
at the annual rate of one hundred seventy five thousand dollars ($175,000) (the
“Base Salary”), less statutory deductions and withholdings, payable in
accordance with the Company’s regular payroll practices.  Base Salary shall be
payable bi-weekly in accordance with the Company’s normal payroll practices.

 

1.5.2                        Retention Bonus.   Executive shall be paid, on or
before February 21, 2003, a Retention Bonus of one-hundred seventy-five thousand
dollars ($175,000), less statutory deductions and withholdings, payable in
accordance with the Company’s regular payroll practices.    Retention Bonus
shall vest ratibly for 24 months.  Unearned Retention Bonus shall be repaid by
Executive to Company in the event of voluntary termination or termination for
cause as defined in Section 1.6.2. If Executive is terminated by the Company
without Cause, the Retention Bonus becomes fully vested.

 

1.5.3                        Benefits Package.  In addition to the Base Salary
set forth in Section 1.5.1 and the Retention Pay set forth in Section 1.5.2,
during the Employment Term, Executive shall be entitled to receive such employee
benefits, vacation and holidays as may be in effect from time to time as are
afforded to other executives of the Company.

 

1.6                                 Termination.  Executive’s employment and
this Agreement (except as otherwise provided hereunder) shall terminate upon the
occurrence of any of the following, at the time set forth therefor (the
“Termination Date”):

 

1.6.1                        Death or Disability.  Immediately upon the death of
Executive or the determination by the Company that Executive has ceased to be
able to perform the essential functions of his duties, with or without
reasonable accommodation, for a period of not less than ninety (90) days, due to
a mental or physical illness or incapacity (“Disability”) (termination pursuant
to this Section 1.6.1 being referred to herein as termination for “Death or
Disability”); or

 

1.6.2                        Termination For Cause.  Immediately following
notice of termination for “Cause” (as defined below), specifying such Cause,
given by the Company (termination pursuant to this Section 1.6.2 being referred
to herein as termination for “Cause”).  As used herein, “Cause” means
termination based on Executive’s:

 

(a)          conviction or plea of “guilty” or “no contest” to any crime
constituting a felony in the jurisdiction in which committed, any crime
involving moral turpitude (whether or not a felony), or any other violation of
criminal law involving dishonesty or willful misconduct that materially injures
the Company (whether or not a felony);

 

(b)         substance abuse that in any manner materially interferes with the
performance of your duties;

 

(c)          breach of this agreement;

 

(d)         misconduct that materially discredits or damages the Company;

 

(e)          indictment for a felony violation of the federal securities laws;
or

 

(f)            chronic absence from work for reasons other than illness or
incapacity.

 

 

--------------------------------------------------------------------------------


 

1.6.3                        Other Remedies.  Termination pursuant to Section
1.6.2 above shall be in addition to and without prejudice to any other right or
remedy to which the Company may be entitled at law, in equity, or under this
Agreement.

 

1.7                                 Severance and Termination.  In the case of a
termination of Executive’s employment hereunder for any reason including and
without limitation, termination without Cause, (i) Executive shall not be
entitled to receive payment of, and the Company shall have no obligation to pay,
any severance or similar compensation attributable to such termination, other
than Base Salary earned but unpaid, accrued but unused vacation, vested benefits
under any employee benefit plan, and any unreimbursed expenses incurred by
Executive as of the termination date, and (ii) the Company’s obligations under
this Agreement shall immediately cease.

 

 

2.               REPRESENTATIONS AND WARRANTIES BY THE EMPLOYEE

 

Executive represents and warrants to the Company that (i) this Agreement is
valid and binding upon and enforceable against him in accordance with its terms,
(ii) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect, and (iii) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of the Company.

 

3.               MISCELLANEOUS

 

3.1                                 Notices.  All notices, requests, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally against written receipt or by facsimile
transmission with answer back confirmation or mailed (postage prepaid by
certified or registered mail, return receipt requested) or by overnight courier
to the parties at the following addresses or facsimile numbers:

 

If to the Executive, to:

Aaron Bawcom

10604 Birmingham Dr

Frisco, TX 75035

 

If to the Company, to:

Intrusion Inc.

1101 E. Arapaho Road

Richardson, Texas  75081

Facsimile:  (972) 234-1467

Attention:  Ward Paxton

 

3.2                                 Entire Agreement.  This Agreement supersedes
all prior discussions and agreements among the parties with respect to the
subject matter hereof and contain the sole and entire agreement between the
parties hereto with respect thereto.

 

3.3                                 Waiver.  Any term or condition of this
Agreement may be waived at any time by the party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the party waiving such term or
condition.  No waiver by any party hereto of any term or condition of this
Agreement, in any one or more

 

--------------------------------------------------------------------------------


 

instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by law or otherwise afforded, will be cumulative
and not alternative.

 

3.4                                 Amendment.  This Agreement may be amended,
supplemented, or modified only by a written instrument duly executed by or on
behalf of each party hereto.

 

3.5                                 Change of Control. Upon Change of Control of
the Company, unearned Retention Bonus shall become fully vested.

 

3.6                                 No Third Party Beneficiary.  The terms and
provisions of this Agreement are intended solely for the benefit of each party
hereto and the Company’s successors or assigns, and it is not the intention of
the parties to confer third-party beneficiary rights upon any other person.

 

3.7                                 No Assignment; Binding Effect.  This
Agreement shall inure to the benefit of any successors or assigns of the
Company.  Executive shall not be entitled to assign his obligations under this
Agreement.

 

3.8                                 Headings.  The headings used in this
Agreement have been inserted for convenience of reference only and do not define
or limit the provisions hereof.

 

3.9                                 Severability.  The Company and Executive
intend all provisions of this Agreement to be enforced to the fullest extent
permitted by law. Accordingly, if a court of competent jurisdiction determines
that the scope and/or operation of any provision of this Agreement is too broad
to be enforced as written, the Company and Executive intend that the court
should reform such provision to such narrower scope and/or operation as it
determines to be enforceable.  If, however, any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future law, and
not subject to reformation, then (i) such provision shall be fully severable,
(ii) this Agreement shall be construed and enforced as if such provision was
never a part of this Agreement, and (iii) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by
illegal, invalid, or unenforceable provisions or by their severance.

 

3.10                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Texas applicable to
contracts executed and performed in such State without giving effect to
conflicts of laws principles.

 

3.11                           Jurisdiction.  With respect to any suit, action,
or other proceeding arising from (or relating to) this Agreement, the Company
and Executive hereby irrevocably agree to the non-exclusive personal
jurisdiction and venue of the United States District Court for the Northern
District of Texas (and any Texas State Court within Dallas County, Texas).

 

3.12                           Counterparts.  This Agreement may be executed in
any number of counterparts and by facsimile, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above.

 

 

--------------------------------------------------------------------------------


 

 

“COMPANY”

 

 

 

 

 

 

INTRUSION INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ G. Ward Paxton

 

 

 

 

 

 

Name:

G. Ward Paxton

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

Date:

2/4/03

 

 

 

 

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

Aaron Bawcom

 

 

 

 

 

 

/s/ Aaron Bawcom

 

 

Executive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

2/4/03

 

 

--------------------------------------------------------------------------------